                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

GLENN ARTHUR SINCLAIR and                        )
MARILYN SINCLAIR,                                )
                                                 )
                            Plaintiffs,          )
                                                 )
v.                                               )       Case No. CIV-18-938-D
                                                 )
HEMBREE & HODGSON                                )
CONSTRUCTION, L.L.C.,                            )
JUBIL LEE McBLAIR,                               )
JSW PROPERTIES, INC., and                        )
CONTINENTAL TIRE NORTH                           )
AMERICA, INC.                                    )
                                                 )
                            Defendants.          )

                                            ORDER

       Before the Court is a Motion to Intervene by Twin City Fire Insurance Company

(“Twin City”) filed pursuant to FED. R. CIV. P. 24(a)(2). [Doc. No. 30]. Plaintiffs have

filed a response in opposition [Doc. No. 39], and Twin City filed a reply [Doc. No. 40].

The matter is fully briefed and at issue.

                                     BACKGROUND

       This action arises out of injuries sustained by Plaintiff Glenn Sinclair on October 2,

2017, during the course of his employment with Professional Safety Solutions, LLC

(“Professional Safety Solutions”). Mr. Sinclair and Defendant Jubil Lee McBlair were

driving trucks in opposite directions on an asphalt road near Marland, Oklahoma. Mr.

McBlair, who was employed by Defendant Hembree & Hodgson Construction, L.L.C., lost

control of his truck when one of the tires blew out. The tire, which was allegedly 17 years
old, was mounted on the truck by Defendant JSW Properties, Inc., and was manufactured

and sold by Defendant Continental Tire North America, Inc. The two trucks collided, and

Mr. Sinclair was injured. Mr. Sinclair brings claims for negligence and products liability.

Mrs. Sinclair claims loss of marital consortium.

       According to its motion, Twin City is the workers’ compensation insurance carrier

for Professional Safety Solutions. Twin City paid Mr. Sinclair’s medical expenses after

the accident. Twin City seeks to intervene to protect its subrogation rights.

                                       DISCUSSION

       Rule 24(a)(2) of the Federal Rules of Civil Procedure permits a party to intervene

as a matter of right when the party “claims an interest relating to the property or transaction

that is the subject of the action, and is so situated that disposing of the action may as a

practical matter impair or impede the movant’s ability to protect its interest, unless existing

parties adequately represent that interest.” FED. R. CIV. P. 24(a)(2). Thus, a movant may

intervene as of right if “(1) the [motion] is timely, (2) the [movant] claims an interest

relating to the property or transaction which is the subject of the action, (3) the [movant’s]

interest may be impaired or impeded, and (4) the [movant’s] interest is not adequately

represented by existing parties.” Elliott Indus. Ltd. P’ship v. BP Am. Prod. Co., 407 F.3d

1091, 1103 (10th Cir. 2005).

       The requirements of permissive intervention are less stringent. Pursuant to Rule

24(b)(1)(B), a court has discretion to permit anyone to intervene who “has a claim or

defense that shares with the main action a common question of law or fact.” FED. R. CIV.

P. 24(b)(1)(B).    “In exercising its discretion, the court must consider whether the

                                              2
intervention will unduly delay or prejudice the adjudication of the original parties’ rights.”

FED. R. CIV. P. 24(b)(3).

       The Court first addresses Rule 24(c), however, because Twin City has admittedly

failed to comply with its directive. A motion to intervene must “be accompanied by a

pleading that sets out the claim or defense for which intervention is sought.” FED. R. CIV.

P. 24(c). Twin City contends in its reply brief that it can and will submit the necessary

pleading should the Court determine it can intervene. “The purpose of [Rule 24(c)] … is

to enable the court to determine whether the [movant] has the right to intervene, and, if not,

whether permissive intervention should be granted.” Miami County Nat. Bank of Paola,

Kan. v. Bancroft, 121 F.2d 921, 926 (10th Cir. 1941) (affirming the denial of intervention

where no pleading was filed with the motion, as required by Rule 24(c)). Because “[f]ailing

to attach such a pleading complicates the court’s task of evaluating the movant’s legal

position,” the Court “could properly deny the [motion] to intervene on procedural grounds

alone.” Sears Roebuck and Co. v. IPofA Salina Cent. Mall, LLC, Case No. 08-4125-SAC,

2009 WL 1664614, at *2 (D. Kan. June 15, 2009). However, the Court declines to do so

here, and will decide the motion on the merits based on the information Twin City provided

in its motion and reply brief.

       Twin City cites to OKLA. STAT. tit. 85A, § 43(A) and Landrum v. Nat’l Union Ins.

Co. as grounds for intervention. See Landrum, 912 P.2d 324, 328 (Okla. 1996) (upholding

the denial of a subrogated workers’ compensation carrier’s active participation in the

worker’s personal injury suit against third parties even though the carrier had intervened

as a matter of right under OKLA. STAT. tit. 12, § 2024). However, neither is dispositive of

                                              3
the present issue. Accepting that Twin City has a protectable interest in the litigation, Twin

City has not demonstrated that its interest is inadequately represented by Plaintiffs.

       Plaintiffs adequately represent Twin City’s interest.         Twin City’s rights to

recoupment or subrogation are dependent upon Plaintiffs’ ability to recover in this action.

Moreover, Twin City has not demonstrated that its interest may be impaired or impeded

absent intervention. Indeed, Twin City’s filings are devoid of any explanation as to why

its interests would not be adequately represented through Plaintiffs’ prosecution of the

action. Moreover, Twin City confirms in its submissions that it and Plaintiffs share the

same objectives in this case. See Twin City’s Reply, p. 2 (“… any prejudice to Plaintiffs’

recovery could reduce Twin City’s recovery as well.”); see, e.g., Tri-State Generation and

Transmission Ass’n, Inc. v. New Mexico Pub. Regulation Comm’n, 787 F.3d 1068, 1072-

73 (10th Cir. 2015) (where the objectives of the party seeking intervention are the same as

the existing party, representation is presumed adequate). Therefore, Twin City’s motion

for intervention as a matter of right is denied.

       For the same reasons discussed regarding intervention as a matter of right, the Court

finds that permissive intervention under Rule 24(b)(1) is not necessary. Id. at 1075

(Although not listed in the text of Rule 24(b), adequate representation by an existing party

is a relevant consideration and can support a court’s denial of permissive intervention).

                                      CONCLUSION

       Because Twin City has failed to show that its interest may be impaired or impeded

or that its interest is not adequately represented by Plaintiffs, its Motion to Intervene [Doc.

No. 30] is DENIED.

                                               4
    IT IS SO ORDERED this 13th day of March 2019.




 




                                    5
